Citation Nr: 0203064	
Decision Date: 04/04/02    Archive Date: 04/11/02

DOCKET NO.  94-38 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to revocation of forfeiture of benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel

INTRODUCTION

The appellant had periods of active duty with the Philippine 
Scouts and the United States Armed Forces between February 
1941 and June 1946.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1991 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines, in which new and 
material evidence was not found to reopen the previously 
denied claim of entitlement to revocation of forfeiture of 
benefits under 38 U.S.C.A. § 3504, which is now codified at 
38 U.S.C.A. § 6104.  The case was initially reviewed by the 
Board in November 1996, and the appellant's claim was 
reopened based on the submission of new and material 
evidence.  The claim was remanded at that time, however, in 
order for the RO to locate the transcript of a June 1963 
hearing.  

The appellant's case was returned to the Board in November 
1997, but was remanded again for additional development.  The 
Board specifically requested that the authenticity of three 
documents submitted by the appellant in 1975, and dated in 
1945, be determined.  The appellant testified from Chicago, 
Illinois on September 17, 2001, at a video conference 
hearing.  (The transcript's reference to Manila as the 
location from which the appellant was testifying is 
incorrect.)  Because the appellant's claim continues to be 
denied, this matter is returned to the Board for further 
consideration.


FINDINGS OF FACT

1.   The appellant submitted false or fraudulent affidavits 
and documents concerning his claim for VA compensation and 
pension benefits.




CONCLUSION OF LAW

The appellant forfeited all rights, claims, and benefits 
under all laws administered by the Secretary of the 
Department of Veterans Affairs as a result of knowingly 
presenting false and fraudulent documents in support of his 
claim for VA benefits.  38 U.S.C.A. § 6103 (West 1991 & Supp. 
2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board finds that VA has 
met its duty to assist the appellant in the development of 
his claim of entitlement to revocation of forfeiture of 
benefits as well as its duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
this claim pursuant to 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West Supp. 2001) and the implementing regulations at 66 
Fed. Reg. 45,620 (Aug. 19, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
Board specifically notes that the veteran's claims folder 
was lost during the course of this appeal, thus triggering a 
heightened level of VA's duty to assist.  See O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991); Cuevas v. Principi, 3 
Vet. App. 542 (1992); Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999).  Accordingly, the RO reconstructed the 
appellant's claims folder and, although all previously 
submitted documents have not been found or recreated, the 
Board finds that VA has met its duty to assist the veteran 
in its compilation of available documents.  It is 
specifically noted that the January 1964 Forfeiture Decision 
of record contains a detailed rendition of evidence 
considered in making that decision and the appellant has not 
disputed the use of that document in the RO's subsequent 
denials of his claim.  Consequently, the Board finds that 
the reconstructed claims folder coupled with the evidence 
received by the RO since the claims folder has been 
reconstructed presents an accurate base upon which to decide 
the veteran's claim.  Furthermore, by virtue of the 
Statement of the Case and Supplemental Statements of the 
Case issued during the pendency of the appeal, the Board 
finds that the appellant and his representative were given 
notice of the information, medical evidence, or lay evidence 
necessary to substantiate the appellant's claim.  The RO 
made reasonable efforts to obtain relevant records 
adequately identified by the appellant and it appears that 
all such evidence has been obtained and associated with the 
claims folder.  And, the appellant was given the opportunity 
to appear and testify before the Board at a video conference 
to advance any and all arguments in favor of his claim.  As 
such, the Board finds that the heightened duty to assist the 
appellant in the development of his claim has been met and 
there is no outstanding development requested by either the 
appellant or VA.

I.  Background

According to the January 1964 Forfeiture Decision, the 
evidence of record included a May 1944 Special Order 
appointing the appellant as a private in the Philippine 
Constabulary effective March 10, 1944; a September 1945 
Affidavit of Philippine Scout completed by the appellant 
stating that he had not been employed by the Japanese 
government at any time during its occupation of the 
Philippines; an August 1946 Form 508, signed by the appellant 
stating under oath that he had not served in the armed forces 
of a foreign state and had never sworn allegiance to a 
foreign state; an October 1958 application for VA benefits 
indicating that the appellant had not been a member of any 
pro-Japanese or anti-American-Filipino organization; a report 
from a Nueva Vizcaya inspector stating that the appellant's 
duties with the Bureau of Constabulary included actions 
against guerillas and various payroll irregularities; and, a 
March 1963 field investigation report showing that although 
the appellant was issued a uniform, rifle and ammunition upon 
assignment to a Bureau of Constabulary company at Bagabag, 
Nueva Vizcaya, the appellant maintained that his service with 
the Japanese-controlled Philippine Bureau of Constabulary was 
at the direction of Lt. [redacted], that his duties 
were clerical in nature only, that he supplied imprisoned 
guerillas with arms and ammunition and aided in their escape, 
and that he did not recall taking an oath of allegiance to 
Japan.  The March 1963 field investigation report also 
contained an account of Lt. [redacted] that he did not recall 
instructing or authorizing the appellant's service with the 
Bureau of Constabulary, that he did not know much about the 
appellant's activities while he served with the Bureau of 
Constabulary, and that he recalled the appellant already 
being in service as a Constabulary when he became acquainted 
with him.  The March 1963 field investigation report included 
statements from two men identified by the appellant as 
individuals he assisted in their escape from the Japanese, 
each stating that the appellant did not assist in his escape 
and, in fact, one man reported that he had no contact with 
the appellant during the appellant's service as a 
Constabulary.  In June 1963, the appellant appeared before an 
RO hearing officer; he did not give testimony, but supplied 
the hearing officer with affidavits from the gentlemen 
interviewed by the field investigator in March 1963.  The 
affidavits were in direct contradiction of the statements 
given to the field investigator, but the appellant did not 
supply VA with any information regarding the alleged change 
in recollections by the individuals.

Based on the evidence as outlined above, the RO found that 
the appellant had rendered assistance to the Japanese 
Imperial Army, an enemy of the United States, by voluntarily 
performing duties in the Japanese-controlled Philippine 
Bureau of Constabulary in 1944, and that he had supplied the 
RO with fraudulent affidavits in support of his claim for VA 
benefits.  Consequently, the RO found that the appellant 
forfeited his right to any and all accrued or future VA 
benefits.

Since the time of the Forfeiture Decision, the appellant has 
submitted statements from municipal authorities attesting to 
his good character and lack of a criminal record; a March 
1968 affidavit from a Provincial Commander stating that the 
appellant's service in the Bureau of Constabulary was 
authorized by the resistance movement; three documents 
received in June 1975 dated in January and February 1945 
stating that the appellant was under verbal authorization of 
guerilla officers to join the Bureau of Constabulary; a 
document received in June 1980 showing that the appellant had 
been cleared by a Loyalty Status Board; October 1982 
affidavits from individuals stating that the appellant had 
served as a spy in the Bureau of Constabulary at the request 
of a guerilla commander; numerous statements from the 
appellant that he had joined the Bureau of Constabulary at 
the request of his guerilla commanders to perform 
intelligence gathering in aid of the resistance movement; a 
November 1989 Petition signed by fifty-seven of his neighbors 
stating that they were aware of the appellant's service as a 
spy with the Bureau of Constabulary; and, discharge documents 
from the United States showing honorable service through June 
1946, and the award of the Philippine Liberation Medal and 
Philippine Defense Medal.

Following a review of the above-described evidence, the Board 
remanded this matter in November 1997 to determine the nature 
of the appellant's service in the Philippine Bureau of 
Constabulary and the authenticity of the three documents 
submitted by the appellant in June 1975.  A field 
investigation report submitted in February 1998, showed that 
the investigator attempted to interview the appellant, but 
the address of record for the residence of the appellant was 
that of a known "claims fixer" and the appellant was not 
there.  A "claims fixer" has been described by a VA claims 
representative in the Manila office as, "a person who 
provides documents, usually bogus, and engages in other 
nefarious activities of a usually fraudulent nature."  

A field investigation report submitted in July 1998, showed 
that the appellant's military personnel file contained 
affidavits signed by him in February 1945, stating that he 
had joined the Bureau of Constabulary because released 
prisoners of war were suspected of a continuing connection 
with the "hiding elements," that he had tried to contact 
the "hiding elements" prior to joining the Bureau of 
Constabulary, that he did not serve with the Bureau with his 
whole heart, and that he did not join the United States Armed 
Forces earlier for fear of imprisonment by the Japanese.  The 
field investigator also reported that the officer alleged to 
have signed the documents submitted by the appellant in June 
1975, had, in fact, been an intelligence agent after his 
release from prisoner of war status in December 1942, and 
that he continued to serve through February 1946.

A preliminary forensic report dated in July 1998, from the 
Director of the Forensic Laboratory at VA Office of Inspector 
General in Washington, D.C., stated that the ink used to sign 
the documents alleged to have been created in January and 
February 1945, did not match any inks in the international 
ink collection and, as such, a date of manufacture could not 
be determined.  In October 1998, the formal Forensic Report 
was submitted with the following findings:  (1)  all three 
documents were produced using the same type of black impact-
type ink; (2) the discoloration of the paper used in all 
three documents was inconsistent with paper having aged 
naturally; (3) the signature regions of each document were 
altered using a bleaching agent; (4) the same ink was used to 
create the written signatures on all three documents and the 
ink did not match any in the United States Secret Service 
International Ink Collection; (5) all three documents were 
created on a single typewriter; (6) the paper used in two of 
the three documents was not available in 1945; and, (7) the 
signatures of Zosimo J. Paredes was authored by the same 
individual on all three documents.  It was noted that the 
forensic results were delayed because three different 
laboratories were utilized to develop conclusive evidence of 
authenticity.

In September 2001, the appellant appeared and testified 
before the Board at a video conference; his wife and son were 
present, but did not testify.  The appellant reiterated his 
assertion that his service with the Bureau of Constabulary 
was not in aid of an enemy as he was instructed to perform 
intelligence gathering by his guerilla commanders.  He 
testified that he did not know from where the January and 
February 1945 documents that were found to be false and/or 
fraudulent had come, that he was simply given those documents 
by the gentleman alleged to have signed them.  The appellant 
stated that he believed his honorable service subsequent to 
his service with the Bureau of Constabulary and the award of 
medals by the United States should be evidence enough that he 
did not conspire with an enemy of the United States.

II.  Analysis

Given the evidence outlined above, the Board finds that there 
is no question that the appellant knowingly submitted false 
or fraudulent documents in support of his claim for VA 
benefits.  In reaching this determination, the Board finds 
that the Forensic Report submitted in October 1998, clearly 
shows that the documents submitted by the appellant in June 
1975, were not created in 1945.  His attempted explanation--
or, more accurately, the lack of any plausible account 
thereof-- is utterly unconvincing.  The basis for the current 
decision rests solely on these false documents which were 
obviously material to his assertion that the Constabulary 
service was in fact to assist United States and allied 
forces.  The conclusion that forfeiture was warranted is not 
based on his Constabulary service per se because the existing 
record probably fails to show more than just routine service 
therein.   Macarubbo v. Gober, 10 Vet. App. 388 (1997).

This decision is not dependent on any document that is not 
now of record.  In other words, the undersigned has accorded 
no weight to the alleged misstatements of fact which led to 
the original forfeiture declaration for the obvious reason 
that they apparently no longer exist.  Any reliance on the 
documents which describe the content of the lost items, e.g. 
the 1964 forfeiture decision, might violate the higher 
standard of due process required in a forfeiture proceeding.  
This is possible even though the genuineness of  the earlier 
forfeiture decision is not in challenge.  The incontestably 
false documents purportedly from the mid-1940s, however, are 
sufficient by themselves to show conscious deception squarely 
within the ambit of  38 U.S.C.A. § 6103. 


ORDER

Entitlement to revocation of forfeiture of benefits is 
denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

